Name: Council Regulation (EC) NoÃ 631/2007 of 7 June 2007 amending Regulation (EC) NoÃ 147/2003 concerning certain restrictive measures in respect of Somalia
 Type: Regulation
 Subject Matter: communications;  defence;  European construction;  Africa;  international affairs
 Date Published: nan

 8.6.2007 EN Official Journal of the European Union L 146/1 COUNCIL REGULATION (EC) No 631/2007 of 7 June 2007 amending Regulation (EC) No 147/2003 concerning certain restrictive measures in respect of Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2007/391/CFSP of 7 June 2007 amending Common Position 2002/960/CFSP concerning restrictive measures against Somalia (1), Having regard to the proposal from the Commission, Whereas: (1) Common Position 2002/960/CFSP provides for an embargo on exports of arms, munitions and military equipment to Somalia, and prohibits the supply of technical advice, financial and other assistance and training related to military activities in Somalia. The prohibition on providing technical and financial assistance related to military activities was implemented by Regulation (EC) No 147/2003 (2). (2) On 20 February 2007, the United Nations Security Council adopted Resolution 1744 (2007) (hereinafter referred to as UNSCR 1744 (2007)), inter alia, introducing additional exemptions from those restrictive measures for supplies of weapons and military equipment and technical training and assistance, and related financing and financial assistance, intended solely for the support of or use by the African Union's mission to Somalia (AMISOM), referred to in paragraph 4 of UNSCR 1744 (2007), and for supplies of weapons and military equipment and the direct or indirect supply of technical advice, intended solely for the purpose of helping to develop security sector institutions in Somalia, consistent with the political process envisaged in the Transitional Federal Charter of Somalia, as set out in paragraphs 1, 2 and 3 of UNSCR 1744 (2007). (3) Common Position 2007/391/CFSP amended Common Position 2002/960/CFSP in order to bring the exemptions from the restrictive measures into line with UNSCR 1744 (2007). Regulation (EC) No 147/2003 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 147/2003 is hereby amended as follows: 1. the following Article 2a shall be inserted: Article 2a By way of derogation from Article 1, the competent authority, as indicated in the websites set out in the Annex, in the Member State where the service provider is established, may authorise, under such conditions as it deems appropriate: (a) the provision of financing, financial assistance, technical advice, assistance or training related to military activities, if it has determined that such financing, advice, assistance or training is intended solely for the support of or use by the AMISOM mission referred to in paragraph 4 of United Nations Security Council Resolution 1744 (2007); (b) the provision of technical advice, assistance or training related to military activities, if the following conditions are met: (i) the competent authority concerned has determined that such advice, assistance or training is intended solely for the purpose of helping to develop security sector institutions, consistent with the political process set out in paragraphs 1, 2 and 3 of Resolution 1744 (2007); and (ii) the Member State concerned has notified the Committee established by paragraph 11 of United Nations Security Council Resolution 751 (1992) of the determination that such advice, assistance or training is intended solely for the purpose of helping to develop security sector institutions, consistent with the political process set out in paragraphs 1, 2 and 3 of Resolution 1744 (2007) and of the intention of its competent authority to grant an authorisation, and the Committee has not objected to that course of action within five working days of notification.; 2. the following Article 6a shall be inserted: Article 6a The Commission shall amend the Annex on the basis of information supplied by Member States.; 3. the following Article 7a shall be inserted: Article 7a 1. Member States shall designate the competent authorities referred to in this Regulation and identify them in, or through, the websites as set out in the Annex. 2. Member States shall notify the Commission of their competent authorities without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment.; 4. the text set out in the Annex to this Regulation shall be added as an Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 June 2007. For the Council The President M. GLOS (1) See page 23 of this Official Journal. (2) OJ L 24, 29.1.2003, p. 2. ANNEX ANNEX Websites for information on competent authorities referred to in Articles 2a and 7a and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ GREECE http://www.ypex.gov.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/International+Sanctions/ SPAIN http://www.mae.es/es/MenuPpal/Asuntos/Sanciones+Internacionales FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ IRELAND http://www.dfa.ie/un_eu_restrictive_measures_ireland/competent_authorities ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/nemzetkozi_szankciok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A2. Crisis Management and Conflict Prevention CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85, 299 11 76 Fax: (32 2) 299 08 73